MEMORANDUM**
Plaintiffs appeal from the district court’s grant of summary judgment. The district court ruled that under the Fair Credit Reporting Act “the entity contracting with *626the policyholder is the only statutory ‘taker’ of adverse action” in cases in which it is alleged that an increased charge is contained in a policy of insurance. It also held that “internal decisions” that lead to an increase cannot constitute adverse actions. In light of Edo v. GEICO Casualty Co., — F.3d-, No. 04-35279, 2005 WL 2416126 (9th Cir.2005), we reverse and remand for proceedings consistent with that opinion.
REVERSED AND REMANDED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.